United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ponchatoula, LA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-292
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 16, 2010 appellant filed an application for review of the Office of
Workers’ Compensation Programs’ (OWCP) September 29, 2010 merit decision denying her
occupational disease claim. The appeal was docketed as 11-292. The Board finds that this case
is not in posture for a decision.
On December 8, 2007 appellant filed a claim under File No. xxxxxx180 for fibromyalgia,
cervical spondylosis, carpal tunnel syndrome, restless leg syndrome and post-traumatic
syndrome, which she allegedly developed as a result of a July 10, 2007 work-related “slip and
fall” incident.1 By decision dated September 25, 2008, OWCP’s hearing representative affirmed
a February 20, 2008 decision which accepted appellant’s claim for a wrist contusion, but denied
the claim for all other conditions, including fibromyalgia. In a decision dated September 10,
2009, the Board affirmed the hearing representative’s September 25, 2008 decision.2
1

Claims filed by appellant include a June 1, 1997 claim that was accepted for cervical sprain (File No.
xxxxxx452); claims for right carpal tunnel syndrome, right hand tenosynovitis, and cervical sprains were accepted
under File Nos. xxxxxx755, xxxxxx190, xxxxxx775, xxxxxx836 and xxxxxx300, and combined into File No.
xxxxxx755; a claim for left carpal tunnel syndrome was accepted under File No. xxxxxx500. OWCP denied
appellant’s September 30, 2002 and June 22, 2003 occupational disease claims for stress.
2

Docket No. 09-255 (issued September 10, 2009).

The present appeal involves appellant’s August 13, 2008 occupational disease claim in
File No. xxxxxx305, in which she alleged that she sustained an aggravation of her fibromyalgia
condition as a result of the above-referenced July 10, 2007 work-related “slip and fall” incident.
In a March 29, 2010 decision, OWCP denied the claim on the grounds that the evidence failed to
establish a causal relationship between appellant’s diagnosed fibromyalgia and her federal duties.
By decision dated September 29, 2010, OWCP’s hearing representative affirmed the March 29,
2010 decision.
As the condition of fibromyalgia is at issue in both cases, medical evidence contained in
File No. xxxxxx180 will necessarily bear directly on appellant’s claim for compensation in the
instant case. Further, it appears that appellant’s August 13, 2008 claim may be duplicative of the
December 8, 2007 claim. Because it is essential for the Board to review the medical evidence
contained in File No. xxxxxx180 in order to render a full and fair adjudication of the present
appeal, this case will be remanded for OWCP to consolidate File Nos. xxxxxx180 and
xxxxxx305, and issue an appropriate merit decision on her claim.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 29, 2010 decision be set aside and the case remanded for further development
consistent with this order of the Board.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

